DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raeis Hosseiny et al., US Pg. Pub. No. (2022/0004183) referred to hereinafter as Hosseiny .
The applied reference has a common and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, Hosseiny teaches a method for controlling a vehicle with a mobile device, comprising: setting a tilt angle of the mobile device as an initialization tilt angle (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120); and defining a propulsion control input sector based on the initialization tilt angle (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120), wherein the propulsion control input sector includes a range of tilt angles of the mobile device and is configured to generate a control signal for controlling a movement of the vehicle in a direction based on the tilt angle of the mobile device being in the propulsion control input sector (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 2, Hosseiny teaches a method of claim 1, wherein setting a tilt angle as the initialization tilt angle includes generating an engagement area on a user interface of the mobile device (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 3, Hosseiny teaches a method of claim 1, further comprising setting a tilt angle of the mobile device as a maximum reverse tilt angle and a maximum forward tilt angle (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 4, Hosseiny teaches a method of claim 3, wherein the propulsion control input sector is in between the initialization tilt angle and one of the maximum reverse tilt angle and the maximum forward tilt angle (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 5, Hosseiny teaches a method of claim 3, further comprising defining the range of tilt angles to which the initialization tilt angle is limited (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 6, Hosseiny teaches a method of claim 5, wherein the range of tilt angles to which the initialization tilt angle is limited is separated from at least one of the maximum reverse tilt angle and the maximum forward tilt angle by a minimum spacing (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 7, Hosseiny teaches a method of claim 1, wherein the propulsion control input sector includes a neutral tilt angle control sector that includes the initialization tilt angle (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 8, Hosseiny teaches a method of claim 7, wherein the propulsion control input sector includes at least one of a reverse tilt angle control sector and a forward tilt angle control sector that is separate from the neutral tilt angle control sector (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 9, Hosseiny teaches a method of claim 1, wherein the propulsion control input sector is configured to generate a control graphic if the tilt angle of the mobile device is in the propulsion control input sector (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 10, Hosseiny teaches a method of claim 1, comprising: setting a heading of the mobile device as an initialization heading; and defining a steering control input sector based on the initialization heading, wherein the steering control input sector includes a range of headings of the mobile device and is configured to generate a control signal for controlling a curvature of a path of the vehicle if the heading of the mobile device is in the propulsion control input sector (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 11, Hosseiny teaches a method of claim 10, further comprising setting a heading of the mobile device as a maximum left heading and a maximum right heading (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 12, Hosseiny teaches a method of claim 11, wherein the steering control input sector is in between the initialization heading and one of the maximum left heading and the maximum right heading (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 13, Hosseiny teaches a method of claim 12, wherein the steering control input sector includes a straight-line control sector that includes the initialization tilt angle (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 14, Hosseiny teaches a method of claim 13, wherein the steering control input sector includes a left-curvature control sector and a right curvature control sector (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 15, Hosseiny teaches a method of claim 10, wherein the steering control input sector is configured to generate a control graphic that includes a path graphic if the heading of the mobile device is in the steering control input sector (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 16, Hosseiny teaches a method of claim 1, comprising displaying at least one of a direction input and a path input (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 17, Hosseiny teaches a method for controlling a vehicle with a mobile device, comprising: determining a tilt angle of the mobile device based on a measurement from an inertial sensor (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120); determining a propulsion control input sector in which the tilt angle is located, wherein the propulsion control input sector includes a range of tilt angles; generating a control signal for controlling a movement of the vehicle if the tilt angle of the mobile device is in the propulsion control input sector (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120); and displaying a control graphic on a user interface of the mobile device if the tilt angle of the mobile device is in the determined propulsion control input sector, wherein the control graphic is displayed relative to a vehicle graphic in correspondence with a direction of movement (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 18, Hosseiny teaches a method of claim 17, the propulsion control input sector comprising a neutral control input sector, a reverse control input sector, and a forward control input sector; and a control graphic being configured to be displayed in a middle of the vehicle graphic, behind the vehicle graphic, and above the vehicle graphic (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 19, Hosseiny teaches a method of claim 17, comprising displaying at least one of a direction input and a path input (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

As per claim 20, Hosseiny teaches a method of claim 17, comprising displaying an engagement area on the user interface of the mobile device (see at least Abstract, Para 5, 17-18, 22, 38, 69, 91, 94, 120).

Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665